E‘ELEB

BEEEMBER t, rats
In the Office of the Clerk ofCourt
WA State Court of Appeais, Bivision ltl

IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
DIVISION THREE

JERI MAINER, on behalf of herself and a

Class of persons similarly situated, No. 3283 6-8-III

Appellant,

CITY OF SPOKANE, a municipal

Corporation and political subdivision of

)
)
)
l
)
v. ) UNPUBLISHED OPINION
)
)
)
the State of Washington, )
)
)

Respondent.

SIDDOWAY, C.J. — In June 2011, in connection with the appeal of three
infractions for running red lights, a‘iudge of the superior court of Spokane County orally
ruled that the city of Spokane’s process for issuing notices for infractions detected by
automated trafﬁc cameras violated state law. On that basis, it reversed the Spokane
Municipal Court’s findings of infractions and its assessments. The city asked this court
to review the superior court’s decision, which we refused to do, because the $124 fine for

each violation was less than the jurisdictional threshold of this court. City of Spokane v.

Wardrop, 165 Wn. App. 744, 267 P.3d 1054 (2,011).

No. 3283643411
Mamer v. City of Spokane

In June 2014 the appellant in this case, Jeri Mainer, “on behalf ofherself and a
class of persons simiiariy situated,” initiated this action in Spokane County Superior
Court, asserting a ciaini for restitution of the fine she had paid for a red iight infraction
and asking that the court certify, as a class, “‘ [a]ll people who were issued “photo red”
iight tickets by the City of Spokane . . . from November 1, 2008 and [sic] June 20,
2011?” Clerk’s Papers (C?) at I, 7. Before certiﬁcation of any class, the city moved the
court to dismiss the complaint for failure to state a cause of action, which the court
granted.

Ms. Mainer appeals. In addition to defending the appeal on the merits, the city
raises a threshold. argument that, as in Wardrop, the amount in controversy fails short of
our appellate jurisdiction. The city is correct. We dismiss the attempted appeal for lack
ofjnrisdiction.

FACTS AND PROCEDURAL BACKGROUND

In December 2010, after. one of the city’s red light photo enforcement cameras
captured video of her car running a red light, Jeri Mainer was issued a notice of infraction
for vioiation of RCW 46.61.050. She contested the citation by mail, but a district court
judge determined that she committed the infraction and assessed a 96 I 24‘ tine. Ms. Mainer
paid the ﬁne in March 201 1.

Three months later, a superior court judge hearing three individuals” appeals of

their red light infractions announced his opinion that the city’s issuance of red iight photo

No. 32836-8411

Mainer v. City ofSpokane

enforcement tickets did not comport with statutory requirements because the notices of
infraction were physically signed in Arizona. This was contrary to the certiﬁcate on the
notice that they were signed in Spokane. The court determined that this violated RCW

9A.72.085, the statute governing unsworn statements and certiﬁcation.‘

On June 13, 2014, Ms. Mainer filed this action, asserting that the city was unjustiy
enriched because it retained her $324 ﬁne despite learning from the Spokane County
Superior Court’s decision that the process by which her citation was issued had violated
state law. As monetary relief, she sought “the amount of the ticket paid plus prejudgrnent
interest.” C? at ll. She also sought “[a]n order enjoining Defendant and/or related
entities, as provided by law, from engaging in the unlawful conduct set forth herein.” Id.
Elsewhere, however, she alleged, “It is believed that after June 20, 2011, the City of
Spokane complied with the Court’s ruling and changed the matter [sic] in which the
photo red iight citations were processed.” CP at 5 (Complaint, ii 3.10). She sought-
certification of a proposed plaintiff class and the appointment of herself and her lawyers

as class representative and class counsel, respectively.

1 Other relevant authority would appear to be RCW 46.63.060(2) (identifying the
minimum information required in a notice of traffic infraction, and providing that the
form “shall be prescribed by rule of the supreme court”) and l-RLJ (Infraction Rules for
Courts of Limited Jurisdiction) 2.1 and 2.2 (addressing the form of notice of infraction
and providing at lRLl 2.2(h) that a notice of infraction is issued upon a “certiﬁcation” of
probable cause by the issuer). '

No. 32836-8—l1l
Maine)” 1). C ity of Spokane

The city ﬁled a motion to dismiss Ms. Mainer’s complaint on grounds of res
judicata, the three-year statute of limitations, the voluntary payment doctrine, and that the
superior court lacked jurisdiction. The court granted the motion without specifying why
it found dismissal appropriate.

ANALYSIS

We lack jurisdiction to entertain Ms. Mainer’s appeal.

“There is no constitutional right to appeal in civil cases.” City of Bremerton v.
Spears, 134 Wn.2d 141, 148, 949 P.2d 347 (1998) (citing In re Dependency ofGrove,
.127 Wn.2d 221, 239, 897 P.2d 1252 (1995)). “[T]he right exists in civil cases when.
granted by the Legislature or at the discretion of the court.” Id.

RCW 2.06.030 provides that the Court of Appeals shall have exclusive appellate
jurisdiction “in all cases” subject to exceptions it identiﬁes. One exception is that

[t]he appellate jurisdiction of the court of appeals does not extend to civil

actions at law for the recovery of money or personal property when the

original amount in controversy, or the value of the property does not exceed
the sum of two hundred dollars.

Id.

In Wardrop, we determined that we did not have'jurisdiction to grant review of the
superior court’s decision reversing the red light infraction findings and assessments
involved in that case because the $124 fines fell short of the $200 threshold for our

jurisdiction ofcivil. actions. 165 Wn. App. at 746—47. Relying on Spears, we held that

N0. 32836—8-lll
Mariner v. C llfy of Spokane

the three citations could not be aggregated in order to meet the requirement. Wardrop,

165 Wn. App. at 746-47 (citing Spears, 1.34 Wn.2d at 151). We also explained that

“G

[njeither costs nor attorney’s fees constitute a part of the original amount in
controversy’ ” as the phrase is deﬁned in RCW 2.06.030. Id. at 747 (alteration in
original) (quoting Bishop v. Hamlet, 58 Wn.2d 911, 918, 365 P.2d 600 (1961), overruled
on other grounds by Wallace v. Evans, 131 Wn.2d 572, 934 P.2d 662 (1997)).

Ms. Mainer tries to distinguish her case from Wardrop by pointing to her prayer
for an award of prejudgment interest. A 1912 decision of our Supreme Court squarely
addressed interest as a component of the “original amount in controversy” as that term is
used in article 1V, section 4 of the Washington Constitution, the constitutional limitation
on the jurisdiction of the Supreme Court, which is identical in relevant part to the
limitation on ourjnrisdiction.2 Ingham v. Wm. P. Harper & Son, 71 Wash. 286, 288-89,

£28 P. 675 (1.912). In considering whether and how long interest on a principal amount

2 Unlike the statutory limitation on the jurisdiction of the Court of Appeals
adopted with the creation of this court in 1967, the Supreme Court’s constitutional
jurisdiction includes some civil actions involving less than $200, an example being
“municipal tines.” The relevant clause of article 1V, section 4 of the Washington
Constitution provides:

[E]xcepting that its appellate jurisdiction shall not extend to civil actions at

law for the recovery of money or personal property when the original

amount in controversy, or the value of the property does not exceed the sum

of two hundred dollars ($200) unless the action involves the legality of a

tax, inmost, assessment, toll, municipal ﬁne, or the validity of a statute.

The amendment to the Washington Constitution that created the Court of Appeals
provides that its jurisdiction “shall be as provided by statute or by rules authorized by

S

No. 32836-8-iii
Mariner v. City of Spokane

should constitute part of the jurisdictional measure, the court observed that “[t]he framers
of the Constitution must be presumed to have used the words ‘original amount’
advisedly”:

The most obvious meaning and purpose of the word “original” in its
connection is to limit the amount to the time when the matter ﬁrst
originates as a controversy in court; that is, to the time when the action is
commenced. in view of the language used, we can hardly assume that the
framers of the Constitution intended to make the appellate jurisdiction of
this court dependent upon the fortuitous circumstance of a crowded trial
docket or a procrastinating litigant, which would he the case if interest to
the time of trial were allowed to make up the jurisdictional amount. To so
hold would, as it seems to us, deprive the word “original” of any obvious
meaning. The rule that the amount due, according to the plaintiff‘s claim,
at the commencement of the action should govern in determining his right
of appeal is certain and deﬁnite, and more in harmony with the
constitutional limitation to the original amount in controversy than any
other. It is his original ciaimmthe amount to which he would be entitled
upon an immediate confession of judgment.

Id. at 290 (alteration in original).

The inclusion of prejudgment interest up to the time Ms. Mainer flied her action is
all that can be included in the “original amount in controversy” for purposes of
determining our jurisdiction under Inglaam. it does not avail her. Assuming her
calculation is correct, principal and prejudgment interest would. have amounted to a total
of only $183.68 at the time she ﬁled suit, even at a l2 percent rate of interest. Reply Br.

at 2.

 

statute.” CONS? art. IV, § 30

No. 32836—8~lll
Mainer v. C ity of Spokane

The second basis on which Ms. Mainer tries to distinguish Wardrop is that her
prayer for relief included a prayer for injunctive relief. Yet, the allegations of her
complaint do not state a claim for injunctive relief on which relief could be granted to
Ms. Mainer. As previously observed, she asserts her belief in the complaint that after the
superior court’s decision in Wardrop the city changed the manner in which it processed
red light tickets. The only “cause of action” identiﬁed in her complaint is unjust
enrichment. CP at 9-10. In identifying the “common questions” presented for purposes
of certification as a class action, the complaint identities only (a) whether the city was
unjustly enriched by retaining red light infraction fines and (b) whether those paying the
infractions are entitled to damages. CP at 8 (Complaint, ‘H 4.6). At best, the complaint
suggests that if certiﬁed as a class action, class counsel would seek to enjoin collection
activity against proposed class members who (unlike Ms. Mainer) have not yet paid their
lines. See CP at 10 (Complaint, ‘ll 5.5). The present appeal is only of the claim asserted
and relief being requested by Ms. Mainer, however, since no class was ever certified.

in determining what is at issue monetarily as limiting the right of appeal, it is
“well established” that we look to the averments of the pleadings, not the demand for
judgment. [ﬁghting 71 Wash. at 286-87. (citing cases). Were that not so, “any claim for a
judgment which could not possibly be obtained under the pleadings would permit an
appeal.” Dory v. sz‘z, 13 Wash. 169, E70, 43 P. E7 (1895). The same approach is

warranted when looking at whether something other than the amount of the claim brings

N0. 32836~8~HI
Mainer v. City OfSpokane

appeai ofa civil action Within the jurisdiction of this court. Here, no injunction could
possibly be obtained for Ms. Mainer based on the allegations of her complaint. The
inciusion of an unexplained and unsupported request for injunctive relief in her demand
forjudgrnent is insufﬁcient to provide a basis for appeal.

The appeal is dismissed.

A majority of the panel has determined this opinion will not be printed in the
Washington Appellate Reports, but it will be filed for public record pursuant to

waagcg/

Siddoway, (3.].

RCW 2.06.040.

 

WE CONCUR:

  

WWW/1 (i g I 
 i  WM W WW . 

Fearing, .l. Lawrence—Beney, J. g